Felton, Chief Judge.
In the trial of the defendant in the Criminal Court of Fulton County for the offense of abandonment of his minor, illegitimate child, under Ga. L. 1866, p. 151, as amended by Ga. L. 1967, pp. 453, 454 (Code Ann. § 74-9902), the trial court did not err in admitting in evi*63dence the defendant’s plea of guilty on an accusation in the Superior Court of Clayton County eight years prior thereto charging him with abandonment of the same child, since the defendant’s plea of not guilty in the later case put in issue the paternity of the child (Richards v. State, 55 Ga. App. 184 (2) (189 SE 682)), and since the offense is declared to be a continuing one, a former conviction of which is no bar to further prosecution therefor. While the Richards case, above cited, did not involve the paternity issue, the principle is the same, as stated by way of obiter in that case.
Submitted June 2, 1969
Decided June 18, 1969
Rehearing denied July 10, 1969.
J. L. Jordan, for appellant.
Lewis R. Slaton, District Attorney, Tony H. Hight, Hinson McAuliffe, Solicitor, James L. Webb, Thomas E. Moran, Frank A. Bowers, for appellee.
The Superior Court of Fulton County did not err in its judgment overruling the defendant’s petition for certiorari.

Judgment affirmed.

Pannell and Quillian, JJ., concur.